IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Florence Elizabeth Mason,                      :
                        Petitioner             :
                                               :
                      v.                       :
                                               :
Department of Human Services,                  :    No. 1767 C.D. 2015
                      Respondent               :    Submitted: October 14, 2016


OPINION NOT REPORTED

MEMORANDUM OPINION
PER CURIAM                                          FILED: January 12, 2017

              Florence Elizabeth Mason (Mason) petitions this Court, pro se, for
review of the Department of Human Services (DHS), Bureau of Hearings and
Appeals’ (BHA) August 7, 2015 Final Administrative Action Order (Final Order)
dismissing her appeal. The sole issue before the Court is whether BHA erred in
dismissing Mason’s appeal.1 After review, we affirm.
              During March 2015, Mason was receiving Temporary Assistance for
Needy Families (TANF) Cash Assistance benefits.                    On March 10, 2015, the
Philadelphia County Assistance Office notified Mason that she would no longer be
eligible for TANF benefits effective March 30, 2015 because she failed to sign the
Agreement of Mutual Responsibility (AMR).2 On March 16, 2015, Mason filed an
appeal.    On August 5, 2015, an Administrative Law Judge (ALJ) conducted a

       1
          Mason’s Statement of Questions listed in her brief includes 7 paragraphs. The first three
paragraphs appear to present issues with regard to the merits of the case, and the last four
paragraphs appear to request sanctions and discipline against DHS for stopping her benefits. See
Mason Br. at 11-12. However, since Mason is appealing from the order dismissing her appeal, that
is the only issue properly before the Court.
        2
          Section 125.1(g) of DHS’ Regulations provides: “An individual who is required to sign an
application for assistance who fails, without good cause, to sign or cooperate in the completion of
an AMR is ineligible for cash assistance until the individual completes and signs an application and
approved AMR.” 55 Pa. Code § 125.1(g).
hearing. Because Mason failed to appear at the hearing, the ALJ dismissed Mason’s
appeal in accordance with Section 275.4(e)(6)(iii)(A) of DHS’ Regulations, 55 Pa.
Code § 275.4(e)(6)(iii)(A).3 By August 7, 2015 Final Order, BHA affirmed the
ALJ’s dismissal of Mason’s appeal.           On August 24, 2015, Mason filed an
Application/Petition for Reconsideration (Reconsideration Petition).                  Thereafter,
Mason appealed from BHA’s Final Order to this Court.4
              On September 21, 2015, DHS granted Mason’s Reconsideration Petition
and remanded the appeal to BHA. On October 21, 2015, an ALJ held a hearing. The
ALJ dismissed the appeal on the record due to Mason’s contemptuous conduct and
the abandonment of her appeal.             By October 29, 2015 Adjudication, the ALJ
dismissed Mason’s appeal. By October 30, 2015 Final Administrative Action Order,
BHA affirmed the ALJ’s decision.
              On December 4, 2015, DHS filed a Motion to Dismiss for Mootness
(Motion), wherein DHS alleged that because Mason asserted in her Petition for
Review that her appeal should not have been dismissed, the fact that she was given a
subsequent hearing on the merits, renders her appeal moot. On December 21, 2015,
Mason filed an Answer to DHS’ Motion. By January 4, 2016 Order, this Court
denied DHS’ Motion on the grounds that “[DHS’] order granting reconsideration was
untimely and, accordingly, a nullity.”5 Id.

       3
           Section 275.4(e)(6)(iii)(A) of DHS’ Regulations provides: “If the appellant or his
representative fails to appear at the scheduled hearing without good cause as determined by the
hearing officer, the appeal will be considered to be abandoned and will be dismissed.” 55 Pa. Code
§ 275.4(e)(6)(iii)(A).
        4
          By September 3, 2015 Notice, this Court preserved August 31, 2015 as the date Mason
filed her appeal based on “communication [received by the Court] indicating [Claimant’s] intention
to appeal” from DHS’ Final Order. September 3, 2015 Notice at 1.
        “Our scope of review in an appeal of an adjudication of [DHS] is limited to determining
whether constitutional rights were violated, an error of law was committed or whether necessary
findings of fact are supported by substantial evidence.” Karpinski v. Dep’t of Pub. Welfare, 13
A.3d 1050, 1052 n.3 (Pa. Cmwlth. 2011).
        5
          Section 35.241(e) of the General Rules of Administrative Practice and Procedure provides:
                                                2
               On August 15, 2016, DHS filed a Motion to Remand (Remand Motion),
wherein it alleged that since DHS is willing to give Mason another opportunity for a
hearing and to issue a decision on the merits that can be appealed, the matter should
be remanded to BHA. On August 30, 2016, Mason filed an Answer to DHS’s
Remand Motion. By August 31, 2016 Memorandum and Order, this Court denied
DHS’ Remand Motion “in light of [Mason’s] strenuous opposition to [it].” Id.
               Mason’s “Summary Argument” (Mason Br. at 22-25) and “Argument”
(Mason Br. at 26-30) sections of her brief herein appear to only address the merits of
the case. Because Mason failed to present any argument or legal support for the only
issue properly before the Court, i.e., whether her appeal was properly dismissed, she
has waived the issue. Commonwealth v. Feineigle, 690 A.2d 748, 751 n.5 (Pa.
Cmwlth. 1997) (“When issues are not properly raised and developed in briefs, when
the briefs are wholly inadequate to present specific issues for review, a court will not
consider the merits thereof.”). Notwithstanding, because Mason failed to appear for
her August 5, 2015 hearing without good cause, her appeal was properly dismissed.
See 55 Pa. Code § 275.4(e)(6)(iii)(A).
               For all of the above reasons, the BHA’s August 7, 2015 Final Order is
affirmed.


              Under [Pennsylvania Rule of Appellate Procedure (]Pa.R.A.P[.)] []
              1701(b)(3)(ii) (relating to effect of appeal generally), if a party files a
              timely petition for review of an adjudication or other final order
              which is a quasijudicial order for purposes of judicial review, the
              agency may grant an application for rehearing or reconsideration only
              within the time prescribed by Pa.R.A.P. [] 1512 (relating to time for
              petitioning for review) for the filing of a petition for review;
              otherwise the application shall be deemed to have been denied.
              Under Pa.R.A.P. [] 1512, the time prescribed for the filing of a
              petition for review is measured from the date of entry of the original
              adjudication or other final order and not from the date of filing of the
              application for rehearing or reconsideration.
1 Pa. Code § 35.241(e).
                                                   3
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Florence Elizabeth Mason,             :
                        Petitioner    :
                                      :
                  v.                  :
                                      :
Department of Human Services,         :   No. 1767 C.D. 2015
                      Respondent      :


PER CURIAM
                                     ORDER


            AND NOW, this 12th day of January, 2017, the Department of Human
Services, Bureau of Hearings and Appeals’ August 7, 2015 Final Administrative
Action Order is affirmed.